Citation Nr: 0319615	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to a seizure disorder.

3.  Entitlement to service connection for degenerative joint 
disease of the spine, secondary to a seizure disorder.

4.  Entitlement to service connection for a bilateral knee 
condition, secondary to a seizure disorder.

5.  Entitlement to a service connection for a dental 
condition, secondary to a seizure disorder.

6.  Entitlement to a total disability rating due to 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February to May 
1965.

This matter was initially before the Board of Veterans' 
Appeals (Board) from an August 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In January 2002, the Board reopened the 
claim of entitlement to service connection for a seizure 
disorder, and remanded the case to the RO for additional 
development.  The case has been returned to the Board for 
further consideration.


FINDINGS OF FACTS

1.  A seizure disorder preexisted service and was not 
permanently aggravated during service.  

2.  A psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee condition, and a dental condition, were 
not shown in service.  

3.  A psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee condition, and a dental condition were 
not caused by a service-connected disability.

4.  The veteran is not service connected for any disorders; 
he is not rendered unemployable as a result of a service 
connected disorder(s).  


CONCLUSIONS OF LAW

1.  A preexisting seizure disorder was not aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.326 (2002).  

2.  A psychiatric disorder, degenerative joint disease of the 
spine, bilateral knee condition, and a dental condition, were 
neither incurred in service nor as a result of service 
connected disorders.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 
(2002).  

3.  The criteria for a total disability rating due to 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (2002),  the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that a March 2001 
letter notified the veteran of the new law and the duties 
imposed on VA under the new law.  It is also noted that the 
statement and supplemental statements of the case, as well as 
various development letters, advised the veteran of what 
evidence is needed to support his claim, and that VA would 
help him secure evidence in support of his claim if he 
identified such evidence.  Further, the veteran was provided 
with notice of what the evidence of record, to include the 
medical records, and VA examinations, revealed.  

Finally, the veteran has been provided with notice of why the 
evidence was insufficient to award the benefits sought on 
appeal, as well as notice that he may submit any supporting 
evidence.  Thus, the veteran has been provided with notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran contends that his seizure disorder had its onset 
in service, and that as a result of this disorder, he has 
developed degenerative joint disease, bilateral knee 
disorder, a dental disorder, and a psychiatric disorder.  He 
claims entitlement to service connection for all of the 
above-mentioned disorders and entitlement to a total rating 
due to individual unemployability.  

The veteran's service medical records indicate that he was 
diagnosed with chronic grand mal epilepsy which existed prior 
to service and was not aggravated by active duty service.  
There is no evidence in the service medical records that the 
veteran received treatment for or was diagnosed with a 
psychiatric disorder, degenerative joint disease, a knee 
condition, or any dental condition.  At the present time, the 
veteran is not service connected for any disorders.  

Medical records from the veteran's private physician, H. J. 
Williams, M.D., include a January 1979 handwritten note, 
which states that the veteran had a history of hitting a 
brick wall in 1963.  Two (2) months after this injury, he 
reportedly had a convulsion, lasting 6 to 7 minutes.  He was 
placed on Dilantin and it was felt that the veteran had had 
sufficient injury to cause subsequent convulsions.  Dr. 
Williams noted that the veteran was taken into the service at 
age 17, had convulsions while in service, and was discharged 
due to epilepsy.  

A December 1979 letter from Dr. Williams states that in 1963, 
the veteran was shoved into a brick wall and sustained a 
laceration of the right forehead.  About three weeks later, 
he sustained his first nocturnal epileptic seizure.  
Nocturnal seizures persisted at the rate of 2 to 3 per week 
until the veteran was placed on Dilantin and 1/2 gram of 
Phenobarbital, starting at about two (2) months after the 
seizure.  The veteran was practically seizure free for about 
one (1) month until he dropped Phenobarbital because of 
excessive morning drowsiness.  Following this, he had about 
one (1) nocturnal seizure per month.  He was taken into the 
armed services following this and he had an increase in the 
frequency of his seizures.  Because of this, he was 
discharged from service.  Dr. Williams noted that the 
veteran's seizures increased in number and perhaps in 
severity following his induction in service.  Also, the 
additional emotional and mental strain of being away from 
home and in an entirely strange surrounding could have 
brought about a strain of his nervous system and have caused 
the acceleration of his condition.  The veteran reportedly 
required increased medication after active duty service.  
An April 1980 medical note from Dr. Williams indicates that 
the veteran was seen in June 1963 after he had three (3) 
grand mal, epileptic type seizures.  This was apparently 
caused by a head injury he had sustained.  He was put on 
Dilantin 150 mg, three times per day, and was not seen again 
until 2 years later, after he was released from active duty 
service.  At that time (in June 1965), the veteran related 
that after he went on active duty service, his seizures 
became more frequent and required hospitalization on a 
neuropsychiatric service for a period of time.  The veteran 
reportedly felt that being in the service caused his 
condition to become worse.  Dr. Williams indicated that he 
agreed with the veteran, stating that the stress and worry 
could have caused deterioration in his condition.  Following 
this, he needed an increase in his drug dosage to obtain 
control.  In June 1968, he was seen and evaluated by Dr. 
Stewart of the University of Virginia Hospital Seizure 
Service, who helped the veteran to gain control.  
Dr. Williams' treatment notes, submitted by the veteran, 
confirm the veteran's assertion that he was seen in 1963, was 
prescribed Dilantin, and was not seen next until 1965.
 A March 2000 letter from Alan T. Richardson, M.D., indicates 
that he had treated the veteran for the past 8 years in 
general practice.  Dr. Richardson states that the veteran had 
a well-controlled seizure disorder which developed while he 
was in the service in 1965.  It was noted that according to a 
statement by Dr. Williams, the veteran had 3 seizures soon 
after a head injury in 1963.  He was placed on Dilantin, 
which he took for 1 month.  He had no more seizures for 2 
years, until he went into the Army, underwent the stress of 
basic training, and was exposed to a yellow colored gas in a 
training exercise.  He was then hospitalized in the Army.  It 
was Dr. Richardson's opinion that the 3 convulsions that the 
veteran had in 1963 were post-traumatic seizures due to his 
head injury.  The fact that he had no seizures for 2 years 
while on no medications indicates that he did not have a 
seizure disorder at the time of entry into the Army.  The 
seizure disorder developed and was diagnosed while the 
veteran was in service; therefore, it is a service-connected 
disability.  

It is noted that pursuant to the Board's January 2002 remand, 
the RO obtained a VA examination to determine the etiology of 
the veteran's seizure disorder.  An August 2002 VA 
examination report indicates that the veteran's epilepsy pre-
existed service, and that it was very likely that the 
epilepsy became worse during military service.  The report 
further noted that exacerbation of a seizure disorder, when 
an individual is under physical or emotional stress or is 
extremely tired or sleep deprived, is a very common and well-
accepted phenomenon in medical practice.  The examiner went 
on to state that during the few years immediately following 
service, the veteran's epilepsy was indeed worse than before 
military service.  At present, the seizure disorder was 
reportedly well-controlled.  The examiner noted that the 
veteran appeared to have made an extremely good adjustment, 
having a family and having maintained full employment until 
the induction of the computers in the workplace triggered his 
photosensitive seizures.  "[T]hus, it would be pure 
speculation . . . to state that [the veteran's] brief 
military service ha[d] had a permanent impact on his 
epilepsy."  

In order to establish service connection for a disability, 
the evidence must show that such disability was incurred 
coincident with active duty service, or if preexisting 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertinent to the manifestation of the disability prior 
to, during and subsequent to service.  Id.  
Having considered the evidence of record, the Board initially 
finds that the veteran's seizure disorder pre-existed 
service.  The Board notes that the veteran's general 
practitioner, Dr. Richardson, stated, in March 2000, that the 
veteran's seizure disorder developed while the veteran was in 
service.  However, the Board finds that the treatment records 
in the 1960's and 1970's, which include the service medical 
records and records from the veteran's then treating 
physician, Dr. Williams, clearly and unmistakably indicate 
that the veteran had a seizure disorder prior to entry into 
active duty service.  The Board finds that the 
contemporaneous evidence from the veteran's then treating 
physicians are more probative than the opinion by a general 
practitioner, rendered almost four (4) decades after the 
incurrence of the disability.  Given the contemporaneous 
evidence of record, as well as the August 2002 VA 
neurological opinion, which was based on review of the entire 
evidence of record and the veteran's complaints, it is the 
Board's opinion that there is clear and unmistakable evidence 
that a seizure disorder pre-existed service.  Again, the 
Board acknowledges Dr. Richardson's opinion; however, the 
Board finds all of the other medical evidence of record, 
which directly contradict Dr. Richardson (a general 
practitioner) is more probative.  

With regard to the question of whether or not the seizure 
disorder was aggravated during service, the Board notes Dr. 
Williams' December 1979 medical note, which noted that the 
veteran's seizures increased in number and perhaps in 
severity following his induction in service, and that the 
additional emotional and mental strain of being away from 
home and in an entirely strange surrounding could have 
brought about a strain of his nervous system and caused the 
acceleration of his condition.  It is also noted that an 
April 1980 medical note from Dr. Williams reported that after 
the veteran had three (3) grand mal, epileptic type seizures 
in 1963, he was not seen again until two (2) years later, 
after he was released from active duty service.  At that 
time, Dr. Williams indicated that he agreed with the 
veteran's belief that being in service caused his condition 
to become worse, noting that the stress and worry could have 
caused deterioration in his condition.  It is further noted 
that an August 2002 VA examination report noted that it was 
very likely that the epilepsy became worse during military 
service.  

However, it is also noted that the August 2002 VA examiner 
found that the veteran had made an extremely good adjustment, 
having a family and having maintained full employment (until 
the induction of the computers in the workplace triggered his 
photosensitive seizures).  Given the circumstances, the 
examiner concluded that to find that the veteran's brief 
military service had a permanent impact on his epilepsy would 
require resorting to pure speculation.    

The Board notes that  Dr. Williams' records stated that the 
veteran's seizures increased in number and perhaps in 
severity following his induction in service.  Dr. Williams 
also noted that emotional and mental strain encountered 
during service could have brought about a strain of his 
nervous system and have caused the acceleration of his 
condition.  First, it must be pointed out that the emotional 
and mental strain to which Dr. Williams refers is not 
documented in the service medical records.  Further, while 
Dr. Williams found that the stress and worry in service 
(assuming, arguendo, that such stress and worry did exist in 
service) could have caused deterioration of the seizure 
disorder, requiring an increase in medication, Dr. Williams 
also reported that in June 1968, the veteran had gained 
control of the disorder.  Thus, it appears that Dr. Williams 
is indicating, in essence, that it is possible that there was 
(or was not) a deterioration of the seizure disorder in 
service.  Regardless of any temporary deterioration, however, 
as of 1968, the veteran's disorder was under control.  Given 
the equivocal nature of Dr. Williams' statement as to the 
possibility of deterioration of the disorder, as well as the 
fact that the seizure disorder was under control as of 1968, 
and so remained under control until recently, when computers 
in the workplace triggered photosensitive seizures, the Board 
is led to the conclusion that there was not a permanent 
increase in disability, despite the alleged increase in the 
number of seizures in service.  

The Board must also point out that VA neurological 
examination in 2002 also  determined that, given the brief 
service in the military, and the present status of the 
veteran's seizure disorder, it would require pure speculation 
to state that there was permanent impact on the veteran's 
epilepsy.  The U.S. Court of Appeals for Veterans Claims has 
held that a worsening of symptoms of a disorder in service, 
in and of itself, is not sufficient to establish aggravation.  
In the case at hand, while it is possible that the veteran 
may have had an increase in the number of seizures, given the 
fact that the veteran's seizure disorder became under control 
a few years after service, and given that it remained under 
control until recently (when the induction of computers in 
the workplace triggered his photosensitive seizures), as well 
as the 2002 VA examiner's opinion, the Board finds that any 
increase in symptomatology in service is not indicative of 
permanent aggravation of the underlying condition of seizure 
disorder.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Therefore, the Board concludes that the veteran's seizure 
disorder, which preexisted service, was not aggravated in 
service.    

As the Board finds that a seizure disorder clearly and 
unmistakably existed prior to service and that it was not 
aggravated by service, the presumption of soundness is thus 
rebutted.  38 U.S.C.A. § 1111.  See also VAOPGCPREC  03-2003 
(July 16, 2003).  

With regard to the other conditions which are claimed to have 
been caused by the veteran's seizure disorder, the Board 
first notes, as stated previously, that the veteran's service 
medical records do not show treatment for or diagnosis of a 
psychiatric disorder, degenerative joint disease, a knee 
condition, or any dental condition.  Given this, and given 
that service connection for a seizure disorder is being 
denied, entitlement to all of the other claimed disorders 
must be denied.  38 C.F.R. §§ 3.303, 3.310.  Further, given 
that the veteran is not service connected for any disorder, 
entitlement to a total disability rating due to individual 
unemployability must also be denied.  38 C.F.R. § 4.16  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER


Service connection for a seizure disorder, a psychiatric 
disorder, degenerative joint disease of the spine, a 
bilateral knee condition, and a dental condition, is denied.

Service connection for a total disability rating due to 
individual unemployability is denied.
 



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

